Case 18-24565-TPA   Doc 40   Filed 04/25/19 Entered 04/25/19 16:02:21    FILED
                                                                        Desc  Main
                             Document     Page 1 of 1                    4/25/19 12:07 pm
                                                                         CLERK
                                                                         U.S. BANKRUPTCY
                                                                         COURT - WDPA
